UNITED STATES COURT OF APPEALS
                            For the Fifth Circuit



                                  No. 96-30924


                                 SARAH FRAZIER,

                                                            Plaintiff-Appellee,


                                        VERSUS


         STATE OF LOUISIANA, through the DEPARTMENT OF EDUCATION,

                                                            Defendant-Appellant.




               Appeal from the United States District Court
                   For the Western District of Louisiana
                                  (96-CV-1024)
                                February 14, 1997


Before GARWOOD, JOLLY, and DENNIS, Circuit Judges.
PER CURIAM:*

          The State of Louisiana (“the State’), through the Department

of       Education,   appeals    from    the     district   court’s   denial   of

defendant’s motion to dismiss pursuant to Fed.R.Civ.P. 12(b)(6).

The State claims that the district court should have dismissed this

action based on Eleventh Amendment Immunity.



     *
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     The    district   court     found   that    plaintiff-appellee      Sarah

Frazier’s Title VII discrimination suit against her employer,

defendant-appellant the State, was not barred on the basis that

state governments are immune from suit.

     The State does not challenge Congress’ power to abrogate

states’ Eleventh Amendment immunity.            State’s Brief at 6 (citing

Fitzpatrick v. Bitzer, 427 U.S. 445 (1976)).            Instead, the State

argues that Fitzpatrick did not hold whether Congress properly

exercised    that   power   to    abrogate.       The   State   claims   that

Fitzpatrick has been modified by subsequent decisions that require

the specific finding that Congress expressly abrogated its power in

the text of the statute.         Id. (citing Seminole Indian Tribe of

Florida v. Florida, --- U.S. ---, 116 S.Ct. 1114 (1996); Dellmuth

v. Muth, 491 U.S. 223 (1989); Atascadero State Hosp. v. Scanlon,

473 U.S. 926 (1985)).          The State challenges whether Congress

properly exercised its power in abrogating immunity from suit in

Title VII cases.

     We agree with the district court that although Seminole Tribe

held that Congress may not abrogate states’ Eleventh Amendment

immunity pursuant to the Indian Commerce Clause or the Interstate

Commerce Clause, the Supreme Court restated that Congress may

abrogate state immunity pursuant to the 14th Amendment as held in

Fitzpatrick.    We find no error in the district court’s conclusion

that the amendments to Title VII abrogating immunity from           suit was

a valid exercise of Congress’ power.          District Court Ruling at 3-4
(citing   Fitzpatrick   at   453-56;   Pegues   v.   Mississippi   State

Employment Service, 899 F.2d 1449, 1452-53 (5th Cir. 1990)). As we

stated in Pegues: “Congress has the power under section 5 of the

Fourteenth Amendment to abrogate the state’s immunity to enforce

the Amendment’s protections.      Congress exercised this power in

enacting the Civil Rights Act of 1964.”         Id., 899 F.2d at 1452

(footnote citing Fitzpatrick omitted).

     Accordingly, the district court’s denial of the State’s motion

to dismiss is AFFIRMED.